United States Court of Appeals
                                                                                     Fifth Circuit
                    IN THE UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE FIFTH CIRCUIT                               April 4, 2007

                                                                          Charles R. Fulbruge III
                                                                                  Clerk
                                       No. 06-10439
                                     Summary Calendar


UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

versus

FREDDY RAMIREZ,

                                                   Defendant-Appellant.

                                     _______________

                       Appeal from the United States District Court
                           for the Northern District of Texas
                                USDC No. 4:01-CR-41-2
                                   _______________

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

         Freddy Ramirez appeals the 36-month sentence that was imposed following the

district court’s revocation of his term of supervised release. Ramirez argues that his sentence

is unreasonable because it exceeded the advisory guideline range and because the district

court failed to provide sufficient reasons for the sentence. He requests this court to vacate

his sentence and remand the case for resentencing.

         *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       The Government has moved for dismissal of the appeal or for summary affirmance

on the ground that this court lacks jurisdiction to consider Ramirez’s appeal under 18 U.S.C.

§ 3742(a)(4). The Government contends that Ramirez has challenged his sentence as

“unreasonable” rather than “plainly unreasonable,” citing 18 U.S.C. § 3742 (a)(4). The

Government’s motion for dismissal of the appeal or for summary affirmance is denied. The

Government’s alternative request for an extension of time to file an appeal brief is denied as

unnecessary.

       We have yet to decide whether revocation sentences imposed following the release

of United States v. Booker, 543 U.S. 220 (2005), should be reviewed under the

reasonableness standard or the plainly unreasonable standard. See United States v. Hinson,

429 F.3d 114, 120 (5th Cir. 2005), cert. denied, 126 S. Ct. 1804 (2006). Nevertheless,

resolution of this issue is not needed to dispose of this appeal because Ramirez has not

shown that he should prevail under either standard. See id. Ramirez’s sentence exceeded

the advisory guidelines sentence for his underlying offense but not the pertinent statutory

maximum sentence. Further, a review of the record demonstrates that the district court

considered and applied the relevant sentencing factors. See United States v. Smith, 440 F.3d

704, 707 (5th Cir. 2006). Consequently, the sentence was neither unreasonable nor plainly

unreasonable.

       AFFIRMED; MOTION FOR DISMISSAL OR SUMMARY AFFIRMANCE

DENIED; ALTERNATIVE REQUEST FOR EXTENSION OF TIME DENIED AS

UNNECESSARY.